                              Case 16-26668   Doc 281      Filed 09/17/20       Page 1 of 1

Entered: September 17, 2020
Signed: September 17, 2020

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                              In re: Case No.: 16−26668 − LSS             Chapter: 7
In Re: Debtor (names used by the debtor in the last 8 years, including married, maiden, trade, and address):

   LaTonja DeShawn Martin
   aka LaTonja DeShawn Carrera
   11005 Tulip Hill Lane
   Upper Marlboro, MD 20772
   Social Security No.: xxx−xx−5424
   Employer's Tax I.D. No.:


                                                FINAL DECREE

Petition for Relief under Chapter 7 of Title 11, U.S. Code was filed by or against the above−named debtor on
12/22/16.

The estate of the above−named debtor has been fully administered.

ORDERED, that Gary A. Rosen is discharged as trustee of the estate of the above−named debtor; and the Chapter 7
case of the above named debtor is closed.



                                                    End of Order
fnldec − tsukeena
